Citation Nr: 1749868	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  05-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUE

Entitlement to service connection for a lung disability including bronchitis to include as due to claimed asbestos and jet fuel exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  

The Board remanded the case in November 2007 and November 2010. In July 2012, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for bronchitis and remanded that issue.  In a January 2016 decision, the Board denied service connection for a lung disability including bronchitis to include as due to claimed asbestos and jet fuel exposure.  

An April 2017 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2016 decision and remanded the matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's January 2016 decision, the Board accorded the most probative value to August 2012 and June 2015 VA opinions.  Both VA medical examiners concluded that the Veteran's current lung disability was more likely related to smoking and not a chronic pulmonary condition caused or worsened during service, including potential exposure to asbestos and jet fumes.  In the April 2017 Memorandum Decision, the Court noted that although both reports include a comprehensive summary of the Veteran's inservice and post-service medical history, neither examiner provided a well-reasoned rationale for the opinion.  That is, both examiners provided conclusions with supporting data, but failed to provide any explanation connecting the two.  With regard to the earlier opinion, the Court indicated that it was unclear how the examiner's general reference to "all the available data" provides any meaningful connection between the data and his conclusion.  The June 2015 examination was also unclear.  Although the examiner concluded that the Veteran's condition was "more likely" related to smoking, she also stated that there was "no compelling evidence" relating the Veteran's condition to service and "summarize[d]" her opinion by stating that "it is less likely than not (50% or less probability)" that the Veteran has a lung disability related to service.  However, the Court noted that the general standard of proof does not require compelling evidence or greater than a 50% probability to resolve a medical in the Veteran's favor.  If the evidence for and against the question is in approximate balance, the benefit of the doubt goes to the claimant.  38 U.S.C. § 5107(b).  In other words, a claimant's condition may be service connected if it is found at least as likely as not related to service or 50 percent or greater.  See Wise v. Shinseki, 26 Vet. App. 517, 530-31 (2014).  Accordingly, the Court vacated the Board's decision and remanded the matter for VA to provide the Veteran with a medical examination that is supported by an adequate rationale and applies the correct evidentiary standard.  Thus, the Veteran must be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disability to include but not limited to emphysema and bronchitis.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disability had its clinical onset during service or is related to any in-service disease, event, or injury to include whether he has an asbestos-related respiratory disability or jet fuel-related respiratory disability which is related to service.  The examiner should address the Veteran's history of seasonal-related bronchitis and cigarette smoking with regard to any current diagnoses to include but not limited to emphysema and bronchitis.  

The examiner must provide a complete rationale for all opinions expressed and conclusions reached with references to the record and relevant medical principles where appropriate.  A conclusory statement without adequate rationale is insufficient for purposes of the Court's decision and order, and this Board remand. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

